Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    Applicants’ arguments and amendments filed on 2/08/2022, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.
Status of the application
3.	Claims 1-33 are pending in this application.
	Claims 1, 4-13, 15, 17, 18, 19 22, 23, 24, 26, 28 and 29 have been amended. 
Claims 30-33 are new.
Claims 1-33 have been rejected.

Claim Rejections - 35 USC § 112
4. 	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:


5. 	Claims 22, 24, 25, 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.

6.	 A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 22, 24, 25, 28, these claims have broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim). Therefore, the claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Therefore, 112 second paragraph rejections for these claims are maintained. 

Claim Rejections - 35 USC § 103

ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9. 	The factual enquiries set forth in Graham v. John Deere Co., 383 U.S.1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S. C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10. 	Claims 1-22, 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kabse US 2015/0056325 in view of NPL Thaubias et al. (Conference paper 2013: presented, 10" World congress on preventive Dentistry 2013 —Budapest Hungaryl-Oct 9-12, Poster # 144) in view of Brendel et al. (WO 2016/001191 A, English Translation) as evidenced by Cunningham et al. WO 2008/016497 and further as evidenced by NPL HSH vs polyglucitol and as evidenced by NPL Dried maltitol.

11. 	Regarding claim 1, Kabse discloses a method of forming a confectionery having polyglucitol 70-95% by weight of the confectionery composition ([0059]) and it can be without cooking and by using the steps of blending components by mixing polyglucitol in water ([0022]) and making solution where maltitol or other polyols can be added ([0035]) and are mixed enough with gum base ([0063], [0064]) to form homogeneous mass comprising chewing gum composition. Kabse et al. discloses that chewing gum ingredients can be added with gum base and homogeneous mass is made and can be heated to have a softened state of gum base to make chewing gum composition ([0066]). Kabse also discloses that the confectionery composition can be added at any stage of the chewing gum manufacturing process ([0063]). Kabse also discloses that starch maltodextrin are also flavoring agents and can be included additionally ([0085)) to the confectionery composition ([0085]).
It is known and as evidenced by Cunningham et al. that hydrogenated starch hydrolysate , hydrogenated maltodextrin are synonymously used as _ polyglycitol as 
polyglycitol as polyol syrup in water ([0022]) to make “starch and polyol syrup” of claim 1.
Kabse is silent about (i) Non-cariogenic agent and (ii) ‘chewing paste’.
With respect to (i), NPL Thaubias et al. discloses that maltitol is non-cariogenic (pages 1-3) and this maltitol is Sweet Pearl maltitol (Under Introduction) which can be powder form as is evidenced by NPL Dried Maltitol (dehydrated) (pages 1-3).
It is to be noted that in the polyol syrup, maltitol can contribute some amount (less or minimal also) in combination with many polyols (e.g. at least in [0035], [0059] of Kasbe et al.). Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Kabse et al. with the teaching of by NPL Thaubias et al.to introduce additionally powdered maltitol which can serve as non-cariogenic agent and also it maintains dental health (The presentation as a whole and at least Under Introduction and under Conclusion).
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Kabse et al. ([0022], [0035]) with the polyol e.g. maltitol which is non-cariogenic (NPL Thaubias et al. pages 1-3).
Therefore, Kabse et al. in view of NPL Thaubias et al. discloses that starch plus polyglucitol syrup (i.e. polyol) and further maltitol as non-cariogenic component meets claim 1 steps (1)-(3).
Kabse et al. in view of NPL Thaubias et al. are silent about step (4).

respect to (which) results the formation of “chewing paste”. Brendel et al. discloses that starch hydrolysate can be maltodextrin having DE 2.0 (at least in [0028], [0034]). It is known and is evidenced by Cunningham et al. that hydrogenated maltodextrin is used as polyglycitol and can be used as liquid polyglycitol syrup ([0011]) in such a composition.
Therefore, the disclosed polyglycitol syrup with maltitol, polyol as disclosed by Kabse et al. ({0022], [0035], [0063]) are hydrogenated maltodextrin of Kabse et al.
Brendel et al. discloses that the ingredients can comprise powdered polyol ([0131]). Brendel et al. also discloses that gum base is mixed with the ingredients in a kneader at a temperature 50 degree C to make paste ([0133]) to meet claims 1, 30-33. It is to be noted that if we consider the disclosure as a whole, one of ordinary skill in the art can mix the ingredients to make a homogeneous mixture in liquid form first ([0128]) and therefore, the liquid having ingredients can be mixed with the gum base is disclosed by Brendel et al. to make chewing gum paste ([0133)).
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Kabse et al. ({[0022], [0035], [0063]-[0065]) to include the teaching of Brendel et al. to incorporate the ingredients and gum base which are mixed in a kneader at a temperature 50 degree C to make chewing paste ([0140]) which form is greatly appreciated by consumers due to high chewability, and unlike chewing gum, dissolves totally in the mouth and does not leave any unconsumable residue after chewing in the mouth.

Brendel et al. discloses a gelatin-free ([0027]), fat free (Title, [0024]) chewing gum composition made by making chewing gum paste ([0001], [0017], [0022]). Brendel et al. also discloses that the composition of starch hydrolysate and plant fiber serves as a substitute of fat ([(0022], [0035]) having an improved preservation time of the confectioneries by avoiding problems of confectioneries turning rancid , generally linked to the oxidation ([0022]) and it lessens deformation generally caused by fat ([0023]).
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Kabse et al. with the teaching of by Brendel et al. to include FOS, branched maltodextrin ([0031]) in order to provide the source of soluble fiber and also it serves as a substitute of fat ([0022], [0035]) having an improved preservation time of the confectioneries by avoiding problems of confectioneries turning rancid , generally linked to the oxidation ([0022]) and it lessens deformation generally caused by fat ([0023]) in the composition. Therefore, as Kabse et al. has optional fat (no fat in at least [0035], and very mimimal 0.5% by weight in many embodiments) , the combinations of Kabse in view of Brendel et al. can be considered as “fat-free” and gelatin-free.

12.	 Regarding claims 2, 3, it is to be noted that Kabse et al. discloses that the components can be added at any desired stage ([0064]). If we consider [0140] and 
and part at step 3 of claim 1 ([0172], [0173]) in order to provide desired shape and texture e.g. desired crispiness etc.(at least in [0131] of Brendel et al.) of the final product. Brendel et al. disclose gum base contains many ingredients ([0134]) and is understood many are non-cariogenic.
It is also to be noted and as discussed above, maltitol is non-cariogenic as disclosed by NPL Thaubias et al. (pages 1-3). It is to be noted that in the polyol syrup, maltitol can contribute some amount (less or minimal also) in combination with many polyols (e.g. at least in [0035], [0059] of Kasbe et al.). Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Kabse et al. with the teaching of by NPL Thaubias et al.to introduce additionally powdered maltitol into liquid phase which can serve as non-cariogenic agent and also it maintains dental health (The presentation as a whole and at least Under Introduction and Under Conclusion).
Regarding the sequential steps, for claims 1-3, it is to be noted that kabse in view of Brendel et al. and NPL Thaubias et al. teach substantially the same product produced by substantially the same method as instantly claimed by applicant; where the claimed and prior art products are produced by substantially identical processes, a prima facie case of obviousness has been established. To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be 

13.	 Regarding claim 4, Kabse et al. has many embodiments and in one embodiment, Kabse et al. discloses that polyol syrup can include sorbitol, maltitol, xylitol etc. (at least in [0025], [0035], [0052], [0059], [0060)).

14. 	Regarding claims 5, 6, 7, 17-19, Kabse et al. in view of secondary prior arts disclose that the confectionery composition contains 35 to 55 weight percent of a polyol (at least in [0052] , Table 14 e.g. gum base 25-35 wt.% of Kabse et al. ). If we consider the disclosures of Kabse et al., it meets the claimed range amounts of polyol in the confectionery composition e.g. chewing gum ([0014] of Kabse et al.) of claims5, 6, 7, 17-19.

15. 	Regarding claim 8, Kabse et al. discloses that starch, maltodextrin can be included as flavoring agent ([0085]) and therefore, it can be included in the liquid phase. It is known that maltodextrin is starch hydrolysate. Additionally, Brendel et al. disclose that starch as starch can be starch hydrolyzate is present can be introduced into the liquid phase (at least in [0021], [0022], [0034)).


al. also discloses 0.1 to 25% starch hydrolysate ([0045]) and starch hydrolysate can be maltodextrin also ([0028)).

17. 	Regarding claim 13, Kasbse et al. discloses that the polyglucitol can be 35-95% by weight of the confectionery composition and within the range of about 35-95% by weight the polyglucitol amount can be 40-90 wt.% and water can be water can be 6-12 wt.% ([0020]) and therefore, it meets claim 13.

18. 	Regarding claims 14, 15, as discussed, maltitol is non-cariogenic as disclosed by NPL Thaubias et al. (pages 1-3). It is to be noted that in the polyol syrup, maltitol can contribute some amount (less or minimal also) in combination with many polyols (e.g. at least in [0035], [0059] of Kasbe et al.). Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Kabse et al. with the teaching of by NPL Thaubias et al.to introduce additionally powdered maltitol into liquid phase which can serve as non-cariogenic agent and also it maintains dental health (The presentation as a whole and at least Under Introduction and Under Conclusion).


Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Kabse et al. with the teaching of
by Brendel et al. to include FOS, branched maltodextrin ([0031]) in order to provide the source of soluble fiber in the composition.

20.	 Regarding claim 16, regarding dehydrated maltitol,
(i) Kabse et al. discloses that polyols including maltitol in the blended composition (at least in [0035]). If we consider the amount in [0035] it can overlap the claimed 0.1% to 60% by weight.
(ii) NPL Thaubias et al. discloses that powdered maltitol is non-cariogenic (pages 1-3) and this maltitol is Sweet Pearl maltitol (Under Introduction) which can be powder form as is evidenced by NPL dried maltitol (dehydrated) and maltitol (pages 1-3).

21. 	Claim 23-26, 28-29, are rejected under 35 U.S.C. 103 as being unpatentable over Kabse US 2015/0056325 in view of secondary prior arts of record as applied to claim 1 and further in view of Caboche et al. USPN 5651829 as is
evidenced by NPL Dried Maltitol (dehydrated) (pages 1-3)

22.	 Regarding claim 23-26, it is to be noted that and as discussed above that Kabse US 2015/0056325 in view of secondary prior arts of record disclose that the non- 
evidenced by NPL Dried Maltitol (dehydrated) (pages 1-3). Brendel et al. discloses that the polyols can be powdered polyol ([0131]). This powdered non-cariogenic maltitol has particle size from 90-300 micron as evidenced by NPL Maltitol particle size (page 1).
It is to be noted that it is known and is evidenced by NPL Dried Maltitol powder has unique property of fast dissolution property (page 1).
(Additionally), Caboche et al. discloses that maltitol powder with 200-315 micron particle size is the size range which provides the characteristic property of rapidly soluble in water (col 6 lines 10-15) and good compressibility and good quality to be mixed with other products (col 6 lines 28-35).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Kabse et al. in view of secondary prior arts of record to include the teaching of Caboche et al. who discloses that maltitol powder with 200-315 micron particle size is the size range which provides the characteristic property of rapidly soluble in water (col 6 lines 10-15) and good compressibility and good quality to be mixed with other products (col 6 lines 28-35).

23.	 Regarding claim 25, Kabse et al. discloses gum base can be 25% by weight (at least in Table 15).




25. 	Regarding claim 28, Kabse discloses in one embodiment that the composition contains polyol by weight of the confectionery composition (at least in [0035], [0059]). Kabse also discloses maltodextrin, starch can be 0.01-30 wt.% ([0085)]). It is also to be noted that Brendel et al. discloses 0.1 to 25% starch hydrolysate ([0045]) and starch hydrolysate can be maltodextrin also ([0028]). Therefore, the disclosed broad range amount of combining maltodextrin and polyol e.g. maltitol, as disclosed by Kabse in view of secondary prior arts meet claim 28.

26. 	Regarding claim 29, it is also evidenced by NPL HSH vs polyglucitol that polyglucitol syrup is the hydrogenated starch hydrolysate comprising polyol syrup. Kabse discloses a method of forming a confectionery having polyglucitol 70-95% by weight of the confectionery composition ([0059)).
Kabse discloses that starch, maltodextrin can be included ([0085]) in an amount of from 0.01 to 30 wt.% of the confectionery composition ([0085]) and gum base 25-35% by weight (Table 15, [0063]) and polyol in the composition ([0035], [0059]) no more than 30 wt.% ( [0025]) which can be powder also .
Regarding fiber, Brendel et al. discloses that the soluble fiber can be FOS, branched maltodextrin ([0031], [0032]) and it can be 0.1-50% by weight (at least in [0026] of Brendel et al.).

Regarding the amount of powdered polyol, it is to be noted that Kabse et al. discloses that polyols including maltitol in the blended composition (at least in [0035)). If we consider the amount in [0035] it can overlap the claimed 0.1% to 60% by weight in the polyol syrup (e.g. at least in [0035], [0059] of Kasbe et al.).
Brendel et al. also discloses that polyols e.g. maltitol can be in powder form in order to provide desired shape and texture e.g. desired crispiness etc.(at least in [0131] of Brendel et al.) of the final product. Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Kabse et al. with the teaching of by NPL Thaubias et al.to introduce additionally powdered maltitol which can serve as non- cariogenic agent and also it maintains dental health (The presentation as a whole and at least Under Introduction and under Conclusion ) and maltitol can be in powder form in order to provide desired shape and texture e.g. desired crispiness etc.(at least in [0131] of Brendel et al.) of the final product.

27.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kabse US 2015/0056325 in view of secondary prior arts of record as applied to claim 1 and further in view of Ribadeau-Dumas et al. USPN 5580601.


 This powdered non-cariogenic maltitol can have particle size from 90-300 micron as evidenced by NPL Maltitol particle size (page 1).
Additionally, Ribadeau-Dumas et al. discloses that maltitol used in such a composition can have excellent textural quality with stability if the particle size is 60 micron or less (col 3 lines 50-60). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Kabse et al. in view of secondary prior arts of record to include the teaching of Ribadeau-Dumas et al. who  discloses that maltitol used in such a composition can have excellent textural quality with stability if the particle size is 60 micron or less (col 3 lines 50-60).


Pertinent prior art
29.	Serpelloni et al. US 2003/0190397. Conclusion

Response to arguments
30.	Applicants arguments and amendments have been considered. Applicants’ arguments and amendments overcome the 112 second paragraph rejections of record. However, claims 22, 24 , 25, 28 have still  broad range or limitation together with a 
It is to be noted that the claims 5-7 were prior rejected under both the 112 second and 103 rejections made in the last office action. However, they were not mentioned in the headings of 103 rejection in the last office action. Therefore, this is corrected but as they were rejected in the last office action, the rejection is made as final. 

31.	Applicants arguments related to 103 rejection are discussed below: 
32.	Applicants’ arguments under 3.1.1 and 3.1.2: The main argument is claim 1 recited  “one mixing step” and Kabse discloses two mixing steps. 
In response,  Kabse has disclosed that gum base is heated , at least softened  and ingredients are added to gum base ([0065], [0066]). Kabse et al. has also disclosed in one embodiment that polyglucitol can be first mixed with water ([0022])) and the ‘confectionary composition” can be incorporated into gum base ([0063]). 
Kabse has also disclosed that flavored starch can be dissolved in water ([0085]). 
Therefore, if we combine [0022] and [0085] of Kabse, it reads on claim 1 (1). The reason is Kabse et al. teaches polyglucitol syrup made by using water ([0022]) and it reads on polyol syrup as evidenced by as evidenced by Cunningham et al. Cunningham et al. that hydrogenated starch hydrolysate, hydrogenated maltodextrin are synonymously used as _ polyglycitol as liquid polyglycitol syrup ([0005]) and it is also evidenced by NPL HSH vs polyglucitol that polyglucitol syrup is the hydrogenated starch hydrolysate comprising polyol syrup (page 1).
water ([0022]) in combination with flavored starch to make confectionary composition. Therefore, examiner does not agree with the applicants allegation that “First Kabse does not disclose or suggest the introduction of a gum base into a liquid phase “(in Remarks page 9, see line 10 above the last line).  
It is to be noted that claim 1 does not recite one mixing step as alleged by the applicants. The reason is claim 1 (1) starch and polyol syrup when mixed together, can make liquid phase. Kabse et al. teaches polyglucitol syrup made by using water ([0022]) in order to incorporate flavored starch which is ([0085]) can read on claimed invention of “preparing a liquid phase , composed of starch and polyol syrup” as claimed in claim 1. This preparation of liquid phase may include mixing, stirring etc. The open ended transitional phrase containing claim 1 can also permit some additional step e.g., in this instance, to dissolve dry polyol in water to make syrup instead of using liquid polyol syrup directly. Therefore, even if  Kabse et al. discloses the method step to make polyol syrup from both the water soluble  dry ingredients  ([0022]), it can read on claim 1 (1) liquid phase composed of starch and polyol syrup.
Kabse et al. discloses mixing the confectionary composition with gum base ([0063]-[0066]). Therefore, this reads on the claimed introducing step of introducing the gum base. 
It is also to be noted that claim 1 recites “preparing”, “introducing” non-cariogenic ingredients” and “introducing the gum base” which all the steps may or may not require mixing. However, claim 1 does not recite only one mixing step. 


In response, in order to (just) address the phrase “fat-free chewing paste”, examiner used a secondary prior art by Brendel et al. who discloses the conditions as claimed in step (4) with respect to (which) results the formation of  “chewing paste” as discussed in detail in the office action.
Regarding the arguments related to examples 14 and 15 as argued on page 10, first paragraph under section 3.1.1, it is to be noted that and applicants also agreed that “confectionary composition can be added at any desired stage (bold lines on page 10 , see top). Therefore, only examples cannot /may not be considered. Rather, it is to be considered that Kabse et al. is a broad disclosure. It is also to be noted that the “hard candy composition” ([0196]) or “chewy composition”([02000]) can be within the definition of “confectionary composition also as disclosed in examples 14,15.

34.	Applicants arguments under 3.1.3: 
Applicants argued on page 9 that “First Kabse does not disclose or suggest a process for producing a chewing gum combining a fat-free chewing paste, said process requiring just one mixing phase”.
In response, regarding “just one mixing step”, examiner discussed in detail above that it is not “just one mixing step” and claim 1 does not recite only one mixing step. The same response is applicable here also. 


35.	Applicants arguments under 3.1.4 and 3.1.5: 
Applicants argued on page 11,  “ 3.1.4 that “ None of NPL Thaubias et al, Cunningham et al., NPL HSH and NPL Dried maltitol relate to the preparation of a chewing gum”.
In response, as discussed above, Kabse et al. in view of NPL Thaubias et al. and Brendel et al. meet claimed invention of claim 1 and discussed in the office action above, NPL Thaubias et al. is used to disclose that maititol is non-cariogenic (pages 1-3). Cummingham is used as evidentiary reference to provide evidence that the method of dissolving polyglucitol in water (kabse [0022]) represents starch and polyol syrup of claim 1 (1). 
Applicants argued on page 11, “3.1.5 that “The cited references, considered alone or in combination, do not teach or suggest each and every element of claim 1.                                    
In response, examiner addressed the arguments above. Therefore, the cited references, considered in combination, do not teach or suggest each and every element of claim 1.     

36.	Applicants arguments under 3.2:    
Applicants argued on page 11 under 3.2 that  “Caboche teaches a maltitol powder having a specific honeycomb structure (col. 3, 1. 52-55) and a granulometry of 200 to  does not teach or suggest a maltitol powder having an average particle size of less than 100 microns”.              
In response, it is to be noted and mentioned in the office action above that examiner used caboche et al. as an additionsl secondary prior art in order to address specifically the size of polyol maltitol used in such composition. The reason Caboche et al. is additional secondary reference because  Brendel et al. discloses that the polyols can be powdered polyol ([0131]) and this powdered non-cariogenic maltitol has particle size from 90-300 micron as evidenced by NPL Maltitol particle size.
However, claimed range amount is broad and less than 300 micron as claimed in claim 23 and between 10-300  micron as claimed in claim 24. Therefore, it meets claimed invention. It is also to be noted that the amended claim limitation of “ between 10-300 micron”, between 10 and 200 micron and between 10-100 micron” as claimed in claim 24 still have 112 second paragraph issue because it still have broad range and narrow range together in one claim 24 which renders claim 24 indefinite and discussed in the office action.  
It is to be noted that even if claim 27 recites “less than 100 micron”,  however, for claim 27, the combined teachings of Brendel et al. discloses that the polyols can be powdered polyol ([0131]) and this powdered non-cariogenic maltitol has particle size from 90-300 micron as evidenced by NPL Maltitol particle size can meet claim 27.

As because Ribadeau-Dumas et al. is used to address amended claim 27, therefore,  the rejection is made as final. 

Conclusion
37.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792              

/DONALD R SPAMER/Primary Examiner, Art Unit 1799